These are two separate proceedings which were tried jointly. The first above-entitled proceeding was to validate petitions designating petitioner, Martin M. Psaty, as a candidate in the Democratic Party Primary Election to be held on June 20, 1972 for the public office of Assemblyman for the 30th Assembly District. The appeal in that proceeding is from a judgment of the Supreme Court, Queens County, entered June 8, 1972, which, inter alia, granted the petition in the proceeding. The second above-entitled proceeding was to invalidate petitions designating respondent Martin M. Psaty as a candidate in the same Primary Election for the same public office. The appeal in this proceeding is from a judgment of the Supreme Court, Queens County, entered June 8, 1972, which, inter alia, denied the application. Both judgments affirmed, without costs (Matter of Sullivan v. Power, 24 A D 2d 709, affd. 16 N Y 2d 854). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.